Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/16/20 and 3/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the examiner.
Claim Objections
Claim 1 is objected to as including the limitation “the winding portion” in the last clause.  It is unclear if that phrase refers to “the first winding portion” or “the second winding portion”.  For the purposes of further substantive examination, the examiner will assume “the winding portion” refers to “the second winding portion”.  However, appropriate correction is required.
Claim 1 is objected to as including the limitation “perpendicular to a direction of a current flowing through a conductor constituting the winding portion” in the last clause.  This is unclear because current would move both horizontally through the coil, as well as vertically through the coil where the coil transitions between layers of itself (from the first winding portion to the second winding portion, for example).  For the purposes of further substantive examination, the examiner will assume “perpendicular to a direction of a current flowing through a conductor constituting the winding portion” means “perpendicular to a plane of the winding portion, the plane of the winding portion being perpendicular to the axis of the winding portion.”  However, appropriate correction is required.
Claims 2-4 are objected to as depending from claim 1, and therefore inheriting the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 as being anticipated by U.S. Pat. App. Pub. No. 2019/0259522 (“Kim”).
An annotated version of Fig. 4 of Kim is reproduced below:

    PNG
    media_image1.png
    481
    567
    media_image1.png
    Greyscale


Claim 1 recites, and Kim teaches:
A coil structure (Kim, Fig. 4, 300) comprising a first winding portion (3131 below 312) and a second winding portion (3131 above 312) disposed so as to overlap each other with winding axes substantially parallel to each other (overlap is in T direction; each winding portion shares a common axis, and are therefore parallel to each other), wherein
the first winding portion and the second winding portion have regions overlapping each other when viewed from a winding axis direction (overlap is in T direction; i.e., winding axis direction), and
the second winding portion has a rising portion (portion of 3131 above annotation-line A-A) extending in a cross section perpendicular to a direction of a current flowing through a conductor constituting the winding portion with a directional component away from the first winding portion included (all shapes extend in a cross section in every direction they extend).
Claim 2 recites, and Kim teaches:
The coil structure according to claim 1 (see above), wherein the rising portion extends in parallel to the winding axis direction (portion above the annotation-line A-A extends parallel to winding axis).
Claim 3 recites, and Kim teaches:
The coil structure according to claim 1 (see above), comprising two units of the second winding portion (the first unit is the portion of 3131 above 312 which includes the inner two conductor turns; the second unit is the portion of 3131 above 312 which includes the outer two conductor turns), wherein
the two second winding portions have winding axes substantially parallel to each other (each of the first unit and the second unit share a common axis, and are therefore parallel to each other),
one of the second winding portions is disposed on an inner peripheral side of the other second winding portion (the first unit as described above),
in the second winding portion disposed on the inner peripheral side (first unit described above), the rising portion is provided in a side end portion on an inner peripheral side of a conductor constituting the second winding portion (the portion of the first unit above annotation-line A-A is on the side end portion of the inner peripheral side of a conductor which constitutes part of the second winding portion), and
in the second winding portion disposed on an outer peripheral side (second unit described above), the rising portion is provided in a side end portion on an outer peripheral side of a conductor constituting the second winding portion (the portion of the second unit above annotation-line A-A is on the side end portion of an outer peripheral side of a conductor which constitutes part of the second winding portion).
Claim 4 recites, and Kim teaches:
The coil structure according to claim 1 (see above), wherein the first winding portion and the two second winding portions are connected in series in any order (first winding portion is connected through via (v) to second winding portion in series, and each of the two units of the second winding portion are connected in series).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: US 2019/0362886, US 2019/0326055, US 2019/0115142, US 2019/0088402, US 2018/0061547, and CN 208045211.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is (571)272-9089. The examiner can normally be reached MON-FRI 08:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 303-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.S./Examiner, Art Unit 2837     


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837